Exhibit 32.2 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report on Form10-K of Aina Le’a, Inc. (the “Company”) for the year ended March 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Mark E. Jackson, Chief Financial Officer of the Company, certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 (15U.S.C. 78m(a) or 78o(d));and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Mark E. Jackson Mark E. Jackson Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Date: July 13, 2015
